Exhibit 10(u)

Action by Board of Directors of

Energen Corporation

Terminating Energen Corporation Officer Split Dollar Life Insurance Plan







RESOLVED by the Board of Directors of Energen Corporation (the Company) that the
Energen Corporation Officer Split Dollar Life Insurance Plan be, and it hereby
is, terminated effective May 31, 2004;

FURTHER RESOLVED that the officers of the Company be, and they each hereby are,
authorized and directed to take any and all actions, to execute any and all
documents, agreements and instruments and to take any and all other or further
steps which they deem to be necessary or desirable to carry out the purpose and
intent of, and to consummate any of the transactions contemplated by, the
foregoing resolution.

Adopted as of the 14th day of May, 2004.

 

 